EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The added limitations are in underlined bold italics (example) and the deleted limitations are in strikethrough bold italics ().

Replace Claim 16
A pile press-in machine comprising: 
a first reaction force block that comprises a first grip configured to grip a first existing pile; 
a second reaction force block that comprises a second grip configured to grip a second pile having a different shape than the first existing pile; 
a platform having a slide frame; and a first press-in block comprising a first chuck configured to chuck a first new pile, a first size of the first existing pile and the first new pile is the same; wherein 
the first reaction force block is detachably attachable to the platform, wherein the first reaction force block includes a slide guide that slidably couples to the slide frame on the platform; 
the first press-in block is detachably attachable to the platform; 
the second reaction force block is detachably attachable to the platform and exchangeable with the first reaction force block;
the first reaction force block is movable horizontally relative to the platform when the first reaction force block is attached to the platform; and 
the first press-in block is movable vertically when the first press-in block is attached to the platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678